DAVIDSON, P. J.
Appellant was convicted of misdemeanor theft; his punishment being assessed at a fine of $10 and one day in the cofinty jail.
The record is before us without bills of exception or a motion for new trial. The case was tried before the court without a jury, and an inspection of the facts, we think, justified the finding of the court. We are not apprised what appellant’s contentions are, except from his brief. He contends that the alleged stolen property was taken with the consent of the owner; but the owner testifies the other way. We deem it unnecessary to review the facts. The court was justified in his finding, and we would not be authorized to set it aside under the record.
The judgment is affirmed.